DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundberg (US Pub. No. 2011/0037508).
a) regarding claim 1:
Lundberg discloses a dynamic control conversion circuit (Figure 8), comprising: 
a dynamic control circuit (403, 603, 605 and 607) configured to generate a dynamic control signal according to a received input signal; 
a first semiconductor switch (P6), wherein a control terminal of the first semiconductor switch is connected with a first signal output terminal (output connected to the gate of P6) of the dynamic control circuit, and a first terminal of the first semiconductor switch is connected with a first voltage terminal (VDDH); 
a second semiconductor switch (N6), wherein a control terminal of the second semiconductor switch is connected with a second signal output terminal (output connected to the gate of N6) of the dynamic control circuit; and 

b) regarding claim 2:
Lundberg discloses the dynamic control conversion circuit of claim 1, wherein a potential of a power supply of the dynamic control circuit (VDDL) is lower than a potential of the first voltage terminal (VDDH, paragraph [0025]).
c) regarding claim 3:
Lundberg discloses the dynamic control conversion circuit of claim 1, wherein the second signal output terminal (output connected to the gate of N6) outputs a control signal (PCLK) which is as same as a control signal (PCLK) output by the first signal output terminal (output connected to the gate of P6), and the third signal output terminal outputs a control signal (DLB) which is different from the control signal output by the first signal output terminal (Figure 9).
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or make obvious a dynamic control conversion circuit, wherein the dynamic control circuit comprises: an AND gate element, wherein a first input terminal of the AND gate element is used for receiving an input reset signal, a second input terminal of the AND gate element is used for receiving an input control signal, and an output terminal of the AND gate element serves as the first signal output terminal and the second signal output terminal of the dynamic control circuit; and a NAND gate element, wherein a first input terminal of the NAND gate element is used for receiving the input reset signal, a second input terminal of the NAND gate element is used for receiving the input control signal, and an output terminal of the NAND gate element serves as the third signal output terminal of the dynamic control circuit, along with all the other limitations as required by claim 6.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842